                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Levonne Jomarrio Greer,

                       Petitioner,    Case No. 18-cv-12143

v.                                    Judith E. Levy
                                      United States District Judge
Daniel Lesatz,
                                      Mag. Judge R. Steven Whalen
                       Respondent.

________________________________/

  OPINION AND ORDER (1) GRANTING MOTION TO AMEND
   PETITION [10], DIRECTING SERVICE AND GRANTING
 ADDITIONAL TIME TO FILE AN ANSWER, AND (2) DENYING
      MOTION FOR APPOINTMENT OF COUNSEL [8]

     Levonne Jomarrio Greer filed this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Dkt. 1.) As originally filed, he

raised two claims for relief, and Magistrate Judge R. Steven Whalen

signed an order requiring Respondent to file an answer by January 24,

2019. (Dkt. 7.) No answer has yet been received, but Petitioner has in the

meantime filed two motions: the first for the appointment of counsel; and

the second, to amend his petition to add additional claims. (Dkts. 8, 10.)
For the reasons that follow, the Court will grant Petitioner’s motion to

amend but deny his motion for the appointment of counsel.

                                     *

     The decision to grant or deny a motion to amend a habeas petition

is within the discretion of the district court. Clemmons v. Delo, 177 F.3d

680, 686 (8th Cir. 1999) (citing Fed. R. Civ. P. 15). Notice and substantial

prejudice to the opposing party are the critical factors in determining

whether an amendment to a habeas petition should be granted. Coe v.

Bell, 161 F.3d 320, 341–42 (6th Cir. 1998). A motion to amend a habeas

petition may be denied when it has been unduly delayed and when

allowing the motion would prejudice the nonmovant. Smith v. Angelone,

111 F.3d 1126, 1134 (4th Cir. 1997) (internal citations omitted). Mere

delay on its own is insufficient. Coe, 161 F.3d at 342.

     At this stage in the proceedings, the Court sees no reason not to

permit the amendment. The proposed petition advances new claims that

may have merit. See Braden v. United States, 817 F.3d 926, 930 (6th Cir.

2016). And because Petitioner filed the motion before Respondent filed

an answer to the original petition, there is little risk of substantial

prejudice. See Anderson v. United States, 39 F. App’x 132, 136 (6th Cir.


                                     2
2002). Petitioner’s motion will therefore be granted, and the Court will

order that the Clerk of the Court serve a copy of the amended petition

and a copy of this order on Respondent and on the Attorney General for

the State of Michigan by first class mail. See Coffee v. Harry, 2005 WL

1861943, * 2 (E.D. Mich. Aug. 2, 2005). Because the Court will permit

Petitioner to amend, Respondent is given an additional one hundred and

twenty (120) days to file an answer to ensure that he has sufficient time

to address all the issues. See Stewart v. Angelone, 186 186 F.R.D. 342,

344 (E.D. Va. 1999).

     The Court will deny Petitioner’s motion for the appointment of

counsel. There is no constitutional right to counsel in habeas proceedings.

Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002). The decision to

appoint counsel for a federal habeas petitioner is therefore within the

discretion of the court and is required only where the interests of justice

so require. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). In

general, the interests of justice require it only where, given the difficulty

of the case and the petitioner’s ability, the petitioner could not obtain

justice without an attorney, he could not obtain a lawyer on his own, and

he has a reasonable chance of prevailing on the merits. See Thirkield v.


                                     3
Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002). Alternatively,

counsel is required if the district court determines that an evidentiary

hearing is necessary. Lemeshko v. Wrona, 325 F. Supp. 2d 778, 787 (E.D.

Mich. 2004).

      In the present case, until the Court reviews the pleadings filed by

Respondent, the Court is unable to determine whether an evidentiary

hearing is necessary or required, nor whether Petitioner has a reasonable

chance of prevailing. Therefore, at this point in time, the appointment of

counsel is not necessary. But the Court will reconsider the motion if,

following receipt of the responsive pleadings, it becomes clear that the

interests of justice require it.

      Accordingly, IT IS ORDERED that (1) the motion to amend the

petition is GRANTED (Dkt. 10); the Clerk of the Court shall serve the

amended petition and a copy of this order on Respondent and the

Attorney General for the State of Michigan; and, Respondent has one

hundred and twenty days (120) days from the date of this order to file an

answer. In addition, (2) the motion for the appointment of counsel is




                                    4
DENIED without prejudice (Dkt. 8.)

     IT IS SO ORDERED.

Dated: January 10, 2019               s/Judith E. Levy
     Ann Arbor, Michigan              JUDITH E. LEVY
                                      United States District Judge


                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 10, 2019.

                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  5
